COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                               §                    No. 08-12-00192-CR
EX PARTE:
                                               §                      Appeal from the

                                               §                    210th District Court
VIKKI MACIAS
                                               §                  of El Paso County, Texas

                                               §                    (TC#20110D01993)

                                               §

                                         ORDER
       The Court GRANTS the State=s third motion for extension of time to file brief until

April 15, 2013. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE

STATE=S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime Esparza, the State=s Attorney, prepare

the State=s brief and forward the same to this Court on or before April 15, 2013.

       IT IS SO ORDERED this 8th day of March, 2013.



                                             ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.